DENY and Opinion Filed December 2, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01250-CV

                    IN RE JODY LEVIS JOHNSON, Relator

          Original Proceeding from the 194th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. W94-53385-P

                        MEMORANDUM OPINION
                  Before Justices Reichek, Nowell, and Goldstein
                            Opinion by Justice Nowell
      In his petition for writ of mandamus, relator appears to challenge the trial

court’s dismissal of his petition for article 11.07 habeas relief. We deny the petition.

      To establish a right to mandamus relief in a criminal case, the relator must

show that the trial court violated a ministerial duty and there is no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). Here, the mandamus petition does not comply with Rule 52 in

numerous respects, and, in any event, only the Texas Court of Criminal Appeals has

jurisdiction to grant article 11.07 habeas relief. See TEX. CODE CRIM. PROC. ANN.

art. 11.07, §§ 3, 5; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991) (orig. proceeding). Because we conclude that relator failed to show his

entitlement to mandamus relief, we deny the petition. See TEX. R. APP. P. 52.8(a).



221250f.p05                               /Erin A. Nowell//
                                          ERIN A. NOWELL
                                          JUSTICE




                                        –2–